


110 HR 7325 IH: Economic Recovery Through Responsible

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7325
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Dreier introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow all
		  individuals, whether or not first-time homebuyers, a refundable income tax
		  credit for the purchase of a residence during 2009 or 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Economic Recovery Through Responsible
			 Homeownership Act of 2008.
		2.Refundable credit
			 for residences purchased during 2009 or 2010
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36 the following new
			 section:
				
					36A.General
				homebuyer credit for residences purchased during 2009 or 2010
						(a)Allowance of
				creditIn the case of an
				individual who makes an eligible purchase during the taxable year, there shall
				be allowed as a credit against the tax imposed by this subtitle for such
				taxable year an amount equal to so much of the purchase price as does not
				exceed $5,000 ($10,000 in the case of an eligible purchase where the down
				payment is at least 15 percent of the purchase price).
						(b)DefinitionsFor
				purposes of this section—
							(1)Eligible
				purchaseThe term eligible purchase means the
				purchase of a residence for the taxpayer if—
								(A)such residence is
				located in the United States,
								(B)the construction
				of such residence began before 2010,
								(C)there is a down
				payment of at least 10 percent of the purchase price, and
								(D)such purchase is
				made by the taxpayer during 2009 or 2010.
								(2)Other
				definitionsThe terms purchase and purchase
				price have the respective meanings given such terms by section
				26(c).
							(c)ExceptionsNo credit shall be allowed under subsection
				(a) to any taxpayer for any taxable year with respect to the purchase of a
				residence if—
							(1)credit under
				section 26 (relating to first-time homebuyer credit) or 1400C (relating to
				first-time homebuyer in the District of Columbia) is allowed to the taxpayer
				(or the taxpayer's spouse) for such taxable year or any prior taxable
				year,
							(2)the residence is
				financed by the proceeds of a qualified mortgage issue the interest on which is
				exempt from tax under section 103,
							(3)the taxpayer is a
				nonresident alien, or
							(4)the taxpayer
				disposes of such residence (or such residence ceases to be a residence of the
				taxpayer (or, if married, the taxpayer’s spouse)) before the close of such
				taxable year.
							(d)Other rules To
				apply
							(1)Related
				personsRules similar to the
				rules of section 26(c)(5) shall apply for purposes of this section.
							(2)Married
				individuals filing separate returns, etcRules similar to the
				rules of subparagraphs (B) and (C) of section 26(b)(1) shall apply for purposes
				of this section.
							(3)ReportingRules
				similar to the rules of section 26(e) shall apply for purposes of this
				section.
							(e)Recapture of
				creditRules similar to the rules of section 26(f) shall apply
				for purposes of this section, except that—
							(1)paragraph (1)
				thereof shall be applied by substituting 331/3
				percent for 62/3 percent,
				and
							(2)paragraph (7)
				thereof shall be applied by substituting 3 years for 15
				years.
							.
			(b)Conforming
			 amendments
				(1)Section 26(b)(2) of such Code is
			 amended—
					(A)in subparagraph
			 (W)—
						(i)by
			 striking homebuyer credit and inserting first-time
			 homebuyer credit, and
						(ii)by
			 striking and,
						(B)by striking the
			 period at the end of subparagraph (X) and inserting , and,
			 and
					(C)by inserting after
			 subparagraph (X) the following new subparagraph:
						
							(Y)section 36A(e) (relating to recapture of
				general homebuyer
				credit)
							.
					(2)Section 6211(b)(4)(A) of such Code is
			 amended by inserting 36A, after 36,.
				(3)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36A,
			 after 36,.
				(4)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36 the following new
			 item:
					
						Sec. 36A. General homebuyer credit
				for residences purchased during 2009 or 2010..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after December 31, 2008, in taxable years ending after
			 such date.
			
